The policy in question required the insured to give "immediate notice" of any loss to the insurers, and prohibited any suit for recovery until after full compliance with this condition. We have recently determined that those interested in such a policy must make reasonable efforts *Page 603 
to observe this requirement and to remove obstacles in the way of performance. (Matthews v. American Central Ins. Co., 154 N.Y. 449. )
As the plaintiff was only an assignee, under a general assignment for the benefit of creditors, and had never read the policy, the referee was justified in finding that he had no knowledge of this condition when the fire occurred. Since he did not obtain actual possession of the policy for a long time after the fire, owing to peculiar circumstances not affected by want of diligence on his part, as the referee found, he was not responsible, simply on that account, for not sooner learning the contents of the policy and complying therewith. He was, however, although merely an assignee, bound by the rule of due diligence, for he stood in the shoes of his assignor. It was his duty to make reasonable efforts to ascertain and perform what the policy required on the part of the insured, for it will be presumed that, as a business man of ordinary intelligence, he was somewhat familiar with such a common contract, and knew that there were conditions to be observed by the insured in case a fire occurred. Because he failed to obtain the manual possession of the policy, he was not relieved of all effort to learn its contents in some other practicable way. The authorities require one in his situation to act with reasonable diligence, and, if he does so, the condition as to immediate notice of the loss is not broken, even if there is a long delay. (Bennett v. Lycoming C.M. Ins.Co., 67 N.Y. 274, 277; Wheeler v. Conn. Mut. L. Ins. Co.,82 N.Y. 543; Griffey v. N.Y. Cent. Ins. Co., 100 N.Y. 417, 421;McNally v. Phœnix Ins. Co., 137 N.Y. 389, 401.) Nonperformance of the condition, however, when unexcused, is an absolute defense to an action on the policy. (Quinlan v.Providence W. Ins. Co., 133 N.Y. 356, 362.)
The burden of proof was upon the plaintiff to show either that the condition was substantially fulfilled, or that the delay was reasonable, and, hence, excusable, under all the circumstances. According to his own testimony I do not think he used due diligence to ascertain the contents of the policy and *Page 604 
fulfill its conditions. At the date of the assignment he had, for nine years, been in the employ of the assignor, and after the assignment the assignor was employed by him. He knew of the existence of the policies, although, owing to the confusion caused by the fire, he did not find them for about fifty days. Before the fire he had the policy in suit, with many others, transferred to him as assignee, by Barbour  Durbrow, the firm of brokers who procured the insurance. He knew that they had been the brokers of the assignor for about seven years prior to the assignment. He knew where their office was, not far from his own, and had kept an account of the moneys paid them for insurance, although there was no record of the policies on the books of the assignor.
Disregarding the evidence of these brokers and their clerk, who, as witnesses for the defendant, gave strong evidence in its favor only, and confining the narration of the facts to those stated by the plaintiff himself, it appears that on the day of the fire he called at the office of the brokers and said to Mr. Brunner, their clerk, "I have come to see about the insurance you effected for me, or the transfers of insurance from Thoesen (the assignor), which he had. He said, `Well, you have to see Mr. Barbour.' `Is he in?' `He is not in.' That is the last I saw of either Mr. Brunner or Mr. Barbour."
On his cross-examination he testified: "After the first of January, 1894 (the fire occurred December 16, 1893), I may have gone again to Barbour  Durbrow's office. I did not go there and ask for a list of the insurance companies. * * * I got from Barbour  Durbrow no list of insurance. I got from no one else a list of insurance. At the time of the fire I had no list of the insurance in my possession."
When examined shortly after the fire by the fire marshal and asked whether a list of the policies could not be obtained from the brokers, he said "very likely."
This is substantially all the evidence given by the plaintiff upon the subject, except that he sent the assignor, who had died before the trial, to the brokers' office on the third or fourth day after the fire, but it did not appear for what purpose *Page 605 
or what transpired. He did not testify or show that he was unable for any reason to get a list of the insurance companies, or that any effort was made to that end, except as stated.
At the close of the evidence the defendant moved to dismiss the complaint upon the ground, among others, that the plaintiff "had the means of acquiring all the information necessary to enable him to comply with the terms of the contract of insurance requiring him to give to the defendant immediate notice of the loss as therein provided." The referee did not separately state the facts found by him, but decided "the issues in this action in favor of the plaintiff," and directed judgment accordingly for the amount of the policy. Upon appeal the judgment was affirmed, but by a divided vote.
An insurance contract, in case of doubt as to its meaning, should be construed most favorably to the insured and against the insurer, who is responsible for the doubt. This is especially true after a fire has occurred and the liability of the company has, to a certain extent, become fixed thereby. The insurer, however, cannot by construction be deprived of all benefit from a plain provision of its contract. Some effect must be given to the clause requiring immediate notice, which cannot be construed out of the policy altogether. Notice given fifty-three days after the fire is not "immediate," still the delay may be excused by the insured. The main question in this case is whether the plaintiff met the burden of excusing his delay by sufficient evidence of diligence. In my opinion he did not meet the requirements of the law by showing that he made a reasonable effort to secure the information necessary to enable him to perform the contract. He knew where he could get a list of the policies, and this would have enabled him to call on the company and ask what there was for him to do, or get a copy of the policy. If the company refused, he could safely rest on the refusal. He did call on his brokers, but they were not in. He says he may have called again, but he fails to state what he did. According to his own statement he never asked either of them for any *Page 606 
information. He did speak to their clerk and was told that he would have to see one of the firm, who was not in. Thereupon he left, and, as he states, that was the last he saw of broker or clerk. As was said in the dissenting opinion below: "Thus the plaintiff admits his own deliberate negligence. Why did he not return and see Barbour? He is silent upon that point. Why did he not ask Thoesen? Again he is silent. In fact, he seems to have studiously avoided making either inquiry or search."
Reasonable effort did not require a long journey or great expense or much time. The effort of an hour would doubtless have sufficed. All he had to do was to ask his broker for the information, and if he refused to give it, perhaps that would have been enough to make a question of fact for the referee. But he did nothing, or substantially nothing. The obstacles in theMatthews Case (supra) were more serious and the diligence used greater, yet we held that the insured was not entitled to recover because he did not comply with the condition or make reasonable efforts to do so. Instead of doing his best, the plaintiff did virtually nothing, and his default, as I view it, stands wholly without excuse. I think there was no question of fact for the referee in this regard, and that it was his duty to grant the motion of the defendant and dismiss the complaint. Upon the evidence as now presented the plaintiff was not entitled to recover.
While all the equities are apparently with the plaintiff, and the position of the defendant seems harsh, I respect its legal rights and vote for a reversal.
PARKER, Ch. J., O'BRIEN, BARTLETT and HAIGHT, JJ., concur with MARTIN, J., for affirmance; GRAY, J., concurs with VANN, J., for reversal.
Judgment and order affirmed. *Page 607